UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19254 LIFETIME BRANDS, INC. (Exact name of registrant as specified in its charter) Delaware 11-2682486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Stewart Avenue, Garden City, New York, 11530 (Address of principal executive offices) (Zip Code) (516) 683-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Acceleratedfiler o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the registrant’s common stock outstanding as of November 5, 2010 was 12,050,543. LIFETIME BRANDS, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 INDEX Part I. Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets – September 30, 2010 (unaudited) and December 31, 2009 2 Unaudited Condensed Consolidated Statements of Operations – Three and Nine Months Ended September 30, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Report of Independent Registered Public Accounting Firm 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 6. Exhibits 32 Signatures 33 PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LIFETIME BRANDS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowances of $14,661 at 2010 and$16,557 at 2009 Inventory (Note A) Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net INTANGIBLE ASSETS, net (Note D) INVESTMENT IN GRUPO VASCONIA, S.A.B. (Note C) OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Revolving Credit Facility(Note E) $ $ Accounts payable Accrued expenses Deferred income tax liabilities (Note I) Income taxes payable (Note I) TOTAL CURRENT LIABILITIES DEFERRED RENT & OTHER LONG-TERM LIABILITIES DEFERRED INCOME TAXES (Note I) REVOLVING CREDIT FACILITY (Note E) ― TERM LOAN (Note E) ― 4.75% CONVERTIBLE SENIOR NOTES (Note E) STOCKHOLDERS’ EQUITY Common stock, $0.01 par value, shares authorized: 25,000,000; shares issued and outstanding: 12,050,543 in 2010 and 12,015,273 in 2009 Paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying independent registered public accounting firm review report and notes to unaudited condensed consolidated financial statements. -2- LIFETIME BRANDS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of sales Distribution expenses Selling, general and administrative expenses Restructuring expenses (Note B) ― ― Income from operations Interest expense (Note E & F) Loss on early retirement of debt (Note E) ― ― ) ― Income (loss) before income taxes and equity in earnings of Grupo Vasconia, S.A.B. ) Income tax provision (Note I) Equity in earnings of Grupo Vasconia, S.A.B., net of taxes (Note C) NET INCOME (LOSS) $ ) BASIC INCOME (LOSS) PER COMMON SHARE (Note H) $ ) DILUTED INCOME (LOSS) PER COMMON SHARE (Note H) $ ) See accompanying independent registered public accounting firm review report and notes to unaudited condensed consolidated financial statements. -3- LIFETIME BRANDS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Nine Months Ended September 30, OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt discount Deferred rent Deferred income taxes ― Stock compensation expense Undistributed earnings of Grupo Vasconia, S.A.B. ) ) Asset impairment (Note B) ― ) Loss on early retirement of debt (Note E) ― Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventory ) Prepaid expenses, other current assets and other assets ) ) Accounts payable, accrued expenses and other liabilities ) Income taxes receivable ― Income taxes payable ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) INVESTING ACTIVITIES Purchases of property and equipment, net ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Proceeds from Revolving Credit Facility (Note E) ― Proceeds from Term Loan (Note E) ― Repayments of prior credit facility, net (Note E) ) ) Repurchase of 4.75% convertible senior notes (Note E) ) ― Financing costs ) ― Excess tax benefits from exercise of stock options 98 ― Proceeds from exercise of stock options 71 ― Payment of capital lease obligations ) ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See accompanying independent registered public accounting firm review report and notes to unaudited condensed consolidated financial statements. -4- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (unaudited) NOTE A — BASIS OF PRESENTATION AND SUMMARY ACCOUNTING POLICIES Organization and business Lifetime Brands, Inc. (the “Company”) designs, markets and distributes a broad range of consumer products used in the home, including food preparation, tabletop and home décor products, and markets its products under a number of brand names and trademarks, which are either owned or licensed.The Company markets and sells its products principally on a wholesale basis to retailers throughout North America.The Company also sells certain products directly to consumers through its Pfaltzgraff®, Mikasa®, Lifetime Sterling®and Housewares Deals™ Internet websites and Pfaltzgraff® mail order catalogs. Basis of presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments, consisting only of normal recurring accruals, considered necessary for a fair presentation have been included.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.Operating results for the three and nine month periods ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The Company’s business and working capital needs are seasonal, with a majority of sales occurring in the third and fourth quarters.In 2009, 2008 and 2007, net sales for the third and fourth quarters accounted for 58%, 61%, and 61% of total annual net sales, respectively.In anticipation of the pre-holiday shipping season, inventory levels increase primarily in the June through October time period. Revenue recognition Wholesale sales are recognized when title is transferred to the customer.Internet and catalog sales are recognized upon delivery to the customer. Shipping and handling fees that are billed to customers in sales transactions are included in net sales and amounted to $540,000 and $1.0 million for the three months ended September 30, 2010 and 2009, respectively, and $1.7 million and $2.8 million for the nine months ended September 30, 2010 and 2009, respectively.Net sales exclude taxes that are collected from customers and remitted to the taxing authorities. Distribution expenses Distribution expenses consist primarily of warehousing expenses, handling costs of products sold and freight-out expenses.For the three months ended September 30, 2010 and 2009, freight-out expenses for the wholesale segment were $779,000 and $563,000, respectively, and $2.1 million and $1.7 million for the nine months ended September 30, 2010 and 2009, respectively.For the three months ended September 30, 2010 and 2009, freight-out expenses for the direct-to-consumer segment were $1.1 million and $796,000, respectively, and $3.1 million and $2.8 million for the nine months ended September 30, 2010 and 2009, respectively. -5- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (unaudited) NOTE A — BASIS OF PRESENTATION AND SUMMARY ACCOUNTING POLICIES (continued) Inventory Inventory consists principally of finished goods sourced from third-party suppliers. Inventory also includes finished goods, work in process and raw materials related to the Company’s manufacture of sterling silver products. Inventory is priced by the lower of cost (first-in, first-out basis) or market method.The Company estimates the selling price of its inventory on a product by product basis based on the current selling environment and considering the various available channels of distribution (e.g. wholesale: specialty store, off-price retailers, etc. or the Internet and catalog).If the estimated selling price is lower than the inventory’s cost, the Company reduces the value of inventory to the estimated selling price.If the Company is inaccurate in its estimates of selling prices, it could report material fluctuations in gross margin.Historically, the Company’s adjustments to inventory have not resulted in material unexpected charges. Consistent with the seasonality of the Company’s business, the Company’s inventory levels generally increase, beginning late in the second quarter of the year, and reach a peak at the end of the third quarter or early in the fourth quarter, and decline thereafter. The components of inventory are as follows: September 30, December 31, (in thousands) Finished goods $ $ Work in process Raw materials Total $ $ Derivatives The Company accounts for derivative instruments in accordance with the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic No. 815, Derivatives and Hedging.ASC Topic No. 815 requires that all derivative instruments be recognized on the balance sheet at fair value as either an asset or a liability. Changes in the fair value of derivatives that qualify as hedges and have been designated as part of a hedging relationship for accounting purposes have no net impact on earnings to the extent the derivative is considered perfectly effective in achieving offsetting changes in fair value or cash flows attributable to the risk being hedged, until the hedged item is recognized in earnings. For derivatives that do not qualify or are not designated as hedging instruments for accounting purposes, changes in fair value are recorded in operations. -6- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (unaudited) NOTE A — BASIS OF PRESENTATION AND SUMMARY ACCOUNTING POLICIES (continued) Fair value measurements FASB ASC Topic No. 820, Fair Value Measurements and Disclosures, provides guidance for using fair value to measure assets and liabilities and provides a framework for measuring fair value under U.S. generally accepted accounting principles that defines fair value valuations as based on either: Level 1 inputs (valuations based on quoted market prices), Level 2 inputs (valuations based on quoted market prices and other inputs) or Level 3 inputs (valuations based on unobservable inputs).Fair value measurements included in the Company’s condensed consolidated financial statements relate to the Company’s 4.75% Convertible Senior Notes (the “Notes”) and derivatives described in Notes A and F, respectively.The Notes and derivatives are designated as Level 2 securities.There have been no transfers of assets or liabilities between fair value measurement levels used during the nine months ended September 30, 2010. Fair value of financial instruments The Company estimated that the carrying amounts of cash and cash equivalents, accounts receivable and accounts payable are a reasonable estimate of their fair values because of their short-term nature. The Company estimated that the carrying amounts of its borrowings approximate fair value since such borrowings bear interest at variable market rates.The fair value of the Company’s $24.1 million Notes at September 30, 2010 was $23.9 million and was determined based on Level 2 observable inputs consisting of the most recent quoted price for the Notes obtained from the FINRA Trade Reporting and Compliance Engine™ system at September 30, 2010. Subsequent events The Company has evaluated and disclosed or reflected in the Company’s condensed consolidated financial statements, as appropriate, subsequent events through the date of the filing of its condensed consolidated financial statements with the Securities and Exchange Commission. Recent accounting standards In January 2010, the FASB issued guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. The guidance requires additional disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements, and the transfers between Levels 1, 2, and 3 of the fair value measurement hierarchy. This guidance became effective for the Company in 2010, except for disclosures relating to purchases, sales, issuances and settlements of Level 3 assets and liabilities, which will be effective for the Company beginning in 2011. As this guidance only requires expanded disclosures, the adoption will not impact the Company’s consolidated financial position or results of operations. In June 2009, the FASB issued a new accounting standard, ASC Topic No. 860, Transfers and Servicing, that revised the guidance required to determine controlling interests in a variable interest entity (“VIE”) and also added additional disclosure requirements regarding a company’s involvement with such entities. This new guidance requires a qualitative approach to identifying a controlling financial interest in a VIE, requires an ongoing assessment of whether an entity is a VIE and whether the holder of the interest in the VIE is the primary beneficiary of the VIE. This guidance became effective for the Company beginning in 2010. The adoption of this guidance did not have an impact on the Company’s consolidated financial position or results of operations. -7- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (unaudited) NOTE B — RESTRUCTURING In September 2008, management of the Company commenced a plan to: (i) close its 53 remaining Farberware® and Pfaltzgraff® retail outlet stores due to continued poor performance (in December 2007 the Company had closed 30 underperforming stores), (ii) vacate its York, Pennsylvania distribution center and consolidate the operations into the Company’s main East and West Coast distribution centers and (iii) vacate certain excess showroom space. The Company has incurred restructuring related costs for lease obligations, employee related expenses and other incremental costs related to these restructuring activities of $12.6 million through December 31, 2009. No restructuring expenses were recognized related to this restructuring initiative during the nine months ended September 30, 2010.At September 30, 2010, the Company has a remaining accrual of $97,000 related to this restructuring initiative consisting primarily of lease obligations. During the three and nine months ended September 30, 2009, the Company had recognized $321,000 and $1.3 million, respectively, of restructuring expenses in connection with this restructuring initiative consisting primarily of lease obligations.Additionally, during the nine months ended September 30, 2009, the Company recorded a non-cash asset impairment reduction of $831,000. This reduction included a revision of $1.2 million to reduce an impairment charge recorded in 2008 due to a decision not to vacate certain space that was expected to be vacated and an additional $385,000 charge related to the consolidation of showroom space that was vacated during the nine months ended September 30, 2009.The above amounts are included in restructuring expenses in the accompanying condensed consolidated statements of operations for the three and nine months ended September 30, 2009. Third quarter 2009 restructuring activities During the third quarter of 2009, management of the Company commenced a plan to realign the management structure of certain of its divisions and eliminate a portion of the workforce at its Puerto Rico sterling silver manufacturing facility.In connection with these restructuring activities, the Company recognized $363,000 of restructuring expenses consisting of employee related expenses during the three months ended September 30, 2009.No restructuring expenses were recognized related to this restructuring initiative during the three and nine months ended September 30, 2010. -8- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (unaudited) NOTE C — GRUPO VASCONIA, S.A.B. The Company owns a 30% interest in Grupo Vasconia S.A.B. (“Vasconia”). The Company accounts for its investment in Vasconia using the equity method of accounting and records its proportionate share of Vasconia’s net income in the Company’s statements of operations. Accordingly, the Company has recorded its proportionate share of Vasconia’s net income (reduced for amortization expense related to the customer relationships acquired) for the three and nine month periods ended September 30, 2010 and 2009 in the accompanying condensed consolidated statements of operations.The Company’s investment balance and its proportionate share of Vasconia’s net income have been translated from Mexican Pesos (“MXP”) to U.S. Dollars (“USD”) using the spot rate and average daily exchange rate at and during the three and nine month periods ended September 30, 2010 and 2009, respectively.The effect of the translation of the Company’s investment resulted in an increase of the investment of $421,000 during the nine months ended September 30, 2010 and a decrease in the investment of $221,000 during the nine months ended September 30, 2009 (also see Note L).Included in prepaid expenses and other current assets at September 30, 2010 and December 31, 2009 are amounts due from Vasconia of $224,000 and $202,000, respectively.During the nine months ended September 30, 2010, the Company received a cash dividend of $398,000 from Vasconia related to Vasconia’s fiscal 2009 earnings. Summarized income statement information for Vasconia in USD and MXP is as follows: Three Months Ended September 30, (in thousands) USD MXP USD MXP Net Sales $ Gross Profit Income from operations Net Income Nine Months Ended September 30, (in thousands) USD MXP USD MXP Net Sales $ Gross Profit Income from operations Net Income -9- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (unaudited) NOTE D — INTANGIBLE ASSETS Intangible assets, all of which relate to the Company’s wholesale segment, consist of the following (in thousands): September 30, 2010 December 31, 2009 Gross Accumulated Amortization Net Gross Accumulated Amortization Net Indefinite-lived intangible assets: Trade names $ $
